          Case 1:16-cv-01066-NONE-GSA Document 69 Filed 06/11/20 Page 1 of 4



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL SCOTT McRAE,                        1:16-cv-01066-NONE-GSA-PC
12                   Plaintiff,                  ORDER DENYING PLAINTIFF’S
                                                 REQUEST FOR JUDICIAL NOTICE
13         vs.                                   (ECF Nos. 60.)
14   BAIRAMIAN DIKRAN, et al.,
15                  Defendants.
16

17

18

19   I.     BACKGROUND
20          Michael Scott McRae (“Plaintiff”) is a former federal prisoner proceeding pro se and in
21   forma pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403
22   U.S. 388 (1971). This case now proceeds with Plaintiff’s Second Amended Complaint filed on
23   March 9, 2018, against defendants Dr. Dikran Bairamian, Dr. Kevin Cuong Nguyen, and Dr.
24   David Betz (collectively, “Defendants”), for inadequate medical care under the Eighth
25   Amendment and state law claims for medical malpractice and medical battery. (ECF No. 14.)
26          On May 14, 2020, Plaintiff filed a request for judicial notice. (ECF No. 60.) No
27   opposition has been filed. Plaintiff’s request for judicial notice is now before the court. Local
28   Rule 230(l).

                                                    1
            Case 1:16-cv-01066-NONE-GSA Document 69 Filed 06/11/20 Page 2 of 4



1    II.     REQUEST FOR JUDICIAL NOTICE
2            Rule 201 of the Federal Rules of Evidence governs judicial notice. “The court may
3    judicially notice a fact that is not subject to reasonable dispute because it (1) is generally known
4    within the trial court’s territorial jurisdiction; or (2) can be accurately and readily determined
5    from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). “The
6    court (1) may take judicial notice on its own; or (2) must take judicial notice if a party requests
7    it and the court is supplied with the necessary information.” Fed. R. Evid. 201(c). The content
8    of records and reports of administrative bodies are proper subjects for judicial notice under Rule
9    201(b). Interstate Natural Gas Co. v. S. Cal. Gas Co., 209 F.2d 380, 385 (9th Cir. 1953). A court
10   may also take judicial notice of the contents of public records. Lee v. City of Los Angeles, 250
11   F.3d 668, 688 (9th Cir. 2001). However, “[c]ourts may only take judicial notice of adjudicative
12   facts that are not subject to reasonable dispute.” United States v. Ritchie, 342 F.3d 903, 908-09
13   (9th Cir. 2003) (citing Fed. R. Evid. 201(b)).
14           The court may take judicial notice of court records. Valerio v. Boise Cascade Corp., 80
15   F.R.D. 626, 635 n.l (N.D. Cal. 1978), aff’d, 645 F.2d 699 (9th Cir.), cert. denied, 454 U.S. 1126
16   (1981). “Judicial notice is an adjudicative device that alleviates the parties’ evidentiary duties at
17   trial, serving as a substitute for the conventional method of taking evidence to establish facts.”
18   York v. American Tel. & Tel. Co., 95 F.3d 948, 958 (10th Cir. 1996) (internal quotations
19   omitted); see General Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1081 (7th
20   Cir. 1997).
21   III.    PLAINTIFF’S REQUEST
22           Plaintiff requests the Court to take judicial notice of the following:
23           A.     Plaintiff’s original complaint filed on July 25, 2016;
24           B.     Plaintiff’s second amend[ed complaint] filed on March 9, 2018;
25           C.     Plaintiff’s [claim] filed on January 8, 2015 to the Government Claims Board;
26           D.     Ninth Circuit Court of Appeals [order issued] on June 18, 2019, Revers[ing] and
27                  Remand[ing];
28           E.     On August 23, 2019, the date [this court] grant[ed] supplemental Jurisdiction; and

                                                      2
             Case 1:16-cv-01066-NONE-GSA Document 69 Filed 06/11/20 Page 3 of 4



1              F.     On August 23, 2019, Summons for named defendants for second amended
2                     complaint.
3    III.      DISCUSSION
4              Plaintiff requests the Court to take judicial notice of certain documents and dates,
5    purportedly for use in future proceedings in this case. All of the documents are part of the record
6    already because they have been filed in this case or attached as exhibits to documents filed in this
7    case.
8              Documents A, B, D, and E are documents filed with the court on the specified dates. The
9    court may take notice of court documents and the dates they were filed.
10             Document C is the claim Plaintiff submitted to the Government Claims Board pertaining
11   to exhaustion of administrative remedies. A copy of the claim is attached as an exhibit to
12   Plaintiff’s Second Amended Complaint. (ECF No. 14 at 18-19.) Plaintiff’s claim is part of a
13   state administrative proceeding and can be judicially noticed as a public record. Ritchie, 342
14   F.3d at 909.
15             Document F refers to a blank summons attached as an exhibit to the court’s August 23,
16   2019 order and forwarded to Plaintiff by the court for completion and return by Plaintiff to initiate
17   service. (ECF No. 28-1 at 3.) This is a blank government form (AO 440) and part of the court
18   record and may be judicially noticed.
19             The facts contained in the records are not either generally known or capable of accurate
20   and ready determination by resort to sources whose accuracy cannot be questioned, and therefore
21   are not subject to judicial notice.
22             The court cannot discern what relevance these six documents have to the issues raised by
23   Plaintiff’s motion for leave to amend, or motion for reconsideration, both which were filed on
24   May 14, 2020, the same date Plaintiff filed his request for judicial notice. Insofar as Plaintiff
25   requests the Court to have them admitted as evidence to substantiate his claims at a later time in
26   this action, the request is premature. Therefore, Plaintiff’s request for judicial notice shall be
27   denied.
28   ///

                                                      3
            Case 1:16-cv-01066-NONE-GSA Document 69 Filed 06/11/20 Page 4 of 4



1    ///
2    IV.      CONCLUSION
3             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s request for judicial
4    notice, filed on May 14, 2020, is DENIED.
5
     IT IS SO ORDERED.
6

7          Dated:   June 11, 2020                        /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  4
